DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1, and 3-4 are rejected under 35 U.S.C. 102a1 as being anticipated by Kamiyama (US20140346843).
With respect to claim 1 Kamiyama discloses a vehicle wheel comprising: a pair of vertical walls (14 a and 14b)that are provided upright on an outer circumferential surface of a well portion and extend in a circumferential direction; and  a Helmholtz resonator (13) that is provided between the pair of vertical walls and held by frictional force generated between the Helmholtz resonator and the pair of vertical walls (friction and clip members which prevent movement retain the resonator).
With respect to claim 3 Kamiyama further discloses when the Helmholtz resonator is held between the pair of vertical walls, the Helmholtz resonator takes on such a shape that the Helmholtz resonator is going to be deformed and spread in an alignment direction of the pair of vertical walls due to centrifugal force caused by rotation of the vehicle wheel (due to the formation from resin this will eb the case as there will be expansion).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (US20140346843) in view of Zhu (US20150047920).
With respect to claim 2 Kamiyama discloses the invention as claimed except for the use of a thread for engaging the ends of the resonant member.
Zhu discloses the use of threads for connecting components of resonators internal to wheel and tire combinations (see figures 7-10). 
It is known to use threaded elements  to provide a greater amount of surface for contact in comparison to smooth surfaces. It is further known that movements of the members within wheel internals is undesirable. The use of such a teaching would have been obvious.
It would have been obvious to combine the known structure of a threaded member for enhanced engagement with the side walls of Kamiyama so as to allow for greater surface area of contact and thus greater retention of the resonator member. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamiyama (WO2017/159829) discloses a wheel and tire resonant member;  Tsang (US40433048) discloses the use of thread like engagement members for retaining acoustic sealing members; Seo (US9604583) discloses a wheel resonator for vehicle; Mohan (US20160059624) discloses a resonator for a wheel; Svedhem (US6309026) discloses a method and arrangement for sound suppression in wheels; Wolf (GB2163103) discloses a means of sound suppression in wheels. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/Examiner, Art Unit 2837